DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/25/2022 has been entered.

Status of the Claims
Claims 1, 13, 20, and 21 have been amended. Claims 1-21 are pending.  

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. 61/606918 and 61/666586, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application for the limitations “receive a target distribution of reviews comprising a first target proportion of reviews for the entity on the first online review website and a second target proportion of reviews for the entity on the second online review website; … based at least in part on the difference between the existing distribution of reviews and the target distribution of reviews, determine that the first online review website should be targeted for placement of at least one additional review.”  Therefore, the limitations are given a priority date of the parent application 12/30/2012.

Claim Objections
Claims 1, 20 and 21 are objected to because of the following informalities:  Claims recite limitation "the determination".  There is insufficient antecedent basis for this limitation in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At the high level, the claim(s) recite(s) based on a difference between existing and target distribution of reviews on a plurality of websites determine if an additional review should be placed, determine a reviewer from a list of reviewers to write the additional review on a website of the plurality of websites, generate a template message with a link to the reviewer based on the difference, determine if the reviewer has clicked on the link to write the additional review on the website.
These steps, as a whole and as drafted, recite steps that could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim an abstract idea.
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations, determine a distribution of reviews in order to provide additional reviews by prompting a user to write a review, which is a marketing activity.  If a claim limitation, under its broadest reasonable interpretation, covers marketing activities but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a system comprising a processor, a memory coupled to the processor and a computer program product embodied in a non-transitory computer readable storage medium.  The system, processor, memory, and computer-readable storage medium are recited in the claims, and described in the specification, at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of “determine an existing distribution of reviews for an entity across a plurality of online review websites, wherein the existing distribution of reviews determined for the entity comprises a first proportion of reviews for the entity on a first online review website and a second proportion of reviews for the entity on a second online review website; receive a target distribution of reviews comprising a first target proportion of reviews for the entity on the first online review website and a second target proportion of reviews for the entity on the second online review website; determine a difference between the existing distribution of reviews and the target distribution of reviews; based at least in part on the difference between the existing distribution of reviews and the target distribution of reviews, determine that the first online review website should be targeted for placement of at least one additional review” merely shows using a well-known methods of data processing and calculations are a well‐understood, routine, conventional function when it is claimed in a merely generic manner.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the system, processor, memory, and computer-readable storage medium, singly or in combination, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The additional limitations of the dependent claims do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise non-statutory claim statutory”).  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.
Claims 2-5, 11-12 disclose identifying potential reviewers by querying for user account, such as email address and claims 6-8, 10 disclose identifying historical user reviews (positive / negative), which are merely extra-solution activities and does not meaningfully limit the independent claims and merely provide conventional computer implementations.  Claims 9 disclose whether to remove reviewers, and claims 13-18 disclose determining various statistics associated with the reviewers, such as likelihood, predicted number of reviews, times and claim 19 disclose determining a follow-up and likewise does not provide significantly more than the identified abstract idea and does not meaningfully limit the claim.
Claims 1-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12, 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose et al. (US 2008/0313011) in view of Karlsson et al. (US 2010/0262455), in further view of Kidder et al. (US 2013/0218640) and in further view of Robinson et al. (US 8,001,003).

Regarding claim 1, Rose teaches a system, comprising: a processor configured to: 
determine an existing distribution (F14C, F15A-C see “Total Concepts Posted across the Internet Through Propagation”) of reviews for an entity ([0097], [0102], [0197], [0209]) across a plurality of online review websites ([0098], [0188]), 
wherein the existing distribution of reviews determined for the entity comprises a first proportion of reviews for the entity on a first online review website ([0161] “submissions that have achieved a proportionately high level of engagement over a shorter period of time”) and a second proportion of reviews for the entity on a second online review website ([0098], [0168] “information that can be used to manually propagate the submission to other web sites”, [0176], [0188], [0190], “may perform a secondary propagation of that item to another web site, which can ignite the viral spread of the concept throughout the internet” [0192], F14C see “Total Concepts Posted across the Internet Through Propagation”, which include 58% and 41%, which corresponds to F15A-B and show statistics for each site “myspace”, “Friendster” etc.); 
NOTE) distribution of reviews comprising a first 

placement of at least one additional review ([0060] “automatically propagate one of the submissions stored in the database to a another web site via the network”, [0098], [0182] “a predetermined number of new submissions have been submitted in response to the campaign … to determine whether to send a notification”, ([0190], [0191], “may perform a secondary propagation of that item to another web site, which can ignite the viral spread of the concept throughout the internet”, [0192]);
receive a list of potential reviewers ([0126] “profile names can be listed for campaigns that are by invitation only”, [0161] “identifying users that have had significant engagement with the campaign”, [0165])(see NOTE I); 
based at least in part on the determination that the first online review website should be targeted for placement of at least one additional review, determine at least one potential reviewer included in the list of potential reviewers to target with a request to write a review of the entity on the first online review website ([0103], [0105], [0130] “restrict the users that can access a campaign”, “campaigns are created as invitation only campaigns where invitations are issued based on geography and/or user demographic”, [0187]); 
facilitate transmission of an electronic review request message to the potential reviewer, wherein the electronic review request message is generated based at least in part on a template ([0101] “campaign is both a template and a solicitation for user responses”, [0138], [0198]), and wherein the electronic review request message includes a link to the first online review website determined 
subsequent to the transmission of the electronic review request message, determine whether the potential reviewer has authored a review for the entity on the first online review website at least in part by determining whether the potential reviewer clicked on the link to the first online review website included in the electronic review request message ([0196], [0201]-[0202]); and 
a memory coupled to the processor and configured to provide the processor with instructions ([0100]).

NOTE Rose doesn’t explicitly teach “target distribution”, instead Rose teaches achieving a viral distribution - “seek to facilitate user engagement and viral distribution of the campaign”; “and virally distribute the content”; “mechanisms that facilitate engagement, viral distribution and the tracking of user engagement” [0097]; “Viral distribution of submissions can lead to significant engagement … propagation to achieve distribution of a submission” [0186].  Such viral distribution is based on a predetermined number of submission - [0182] “a predetermined number of new submissions have been submitted in response to the campaign”, [0195] “submission of a predetermined number of new entries in a campaign, concerning and/or the viral propagation.”
Seeking to facilitate or propagation to achieve a viral distribution is construed to be analogous to “a target distribution” (i.e. achieving a viral distribution of reviews for the campaign is a target).

Still, Rose does not explicitly teach, however Karlsson discloses determine an existing distribution of reviews for an entity across a plurality of online review websites ([0050]-[0051]), 
wherein the existing distribution of reviews determined for the entity comprises a first proportion of reviews for the entity on a first online review website and a second proportion of reviews for the entity on a second online review website ([0050]-[0051]); 
receive a target distribution of reviews comprising a first target proportion of reviews for the entity on the first online review website and a second target proportion of reviews for the entity on the second online review website ([0050]-[0051]); 
determine a difference between the existing distribution of reviews and the target distribution of reviews ([0033] see “baseline bid allocation”, [0050]-[0051]); 
based at least in part on the difference between the existing distribution of reviews and the target distribution of reviews, determine that the first online review website should be targeted for placement of at least one additional review ([0033] “may increase or decrease the bid allocation”, [0051]). 
NOTE Although Karlsson discloses distribution of the advertising vs. the distribution of reviews.  It is an obvious variation of the distributed campaign, as it is well-known in the art that advertisement often comprise reviews among other content.  For example, the ads comprising reviews can be found in US 2007/0192333 ([0012], [0120]), US 2012/0059848 ([0026], [0031]), US 2008/0033781 (Abstract) and further obviate the distribution of ads, which commonly comprise product reviews.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose to include to include target distribution and to determine a difference between the target and existing distributions as disclosed by Karlsson.  Doing so would help controlling online campaigns, and more specifically, to spreading content for an online campaign across inventory units including various web sites or groups of websites (Karlsson [0001]).

NOTE I Rose teaches a plurality of profiles which are chosen to be associated with a campaign (entity), which is construed to be analogous to the limitation “receive a list of potential reviewers”.  
However, in order to avoid undue arguments, Kidder discloses receive a list of potential reviewers ([0062], [0068]-[0069] as in delivering notification for targeted connections and soliciting messages to fans; also see determining influencers with large numbers of connections [0076], [0086] “determine individuals with the ability to influence others”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose to receive a list of potential reviewers as disclosed by Kidder.  Doing so would provide for management of customer information, and management of customer interaction between a supplier and existing customers (Kidder [0002]).

Further, Rose does not explicitly teach “facilitate transmission of an electronic review request … based at least in part on the difference determined between the existing distribution of reviews and the target distribution of reviews”.  Instead, Rose teaches facilitate transmission of an electronic review request to achieve a viral distribution.  However, Robinson discloses “facilitate transmission of an electronic review request (C14L43-45, C18L34-37) … based at least in part on the difference determined between the existing distribution of reviews and the target distribution of reviews” (C16L52-55, C17L26-29, 52-54).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose request reviews based on the determination as disclosed by Robinson.  Doing so would help provide helpful, accurate, and/or legible reviews (Robinson C19L20-21).

Regarding claim 2, Rose as modified teaches the system of claim 1 wherein receiving the list of potential reviewers includes, for at least one member of the list, determining whether the member has an account with the online review website (Rose [0130], [0211], [0219], Kidder [0075] “Capturing existing connections can include providing information associated with any social media accounts (e.g., FACEBOOK accounts), downloading metrics and/or information associated with any social media accounts, downloading information stored on e-mail services”, [0080], [0082] “participants on the FOURSQUARE social platform can be specifically identified”).
Further, in analogous art Cho (US 2009/0089180) likewise discloses claim 2 in paragraphs [0040]-[0041], [0045]-[0046], F2:201-205.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include authentication by email as disclosed by Cho.  Doing so would provide a reliable identity authentication (Cho [0010]).

Regarding claim 3, Rose as modified teaches the system of claim 2 wherein determining whether the member has an account with the online review website includes contacting the online review website (Kidder [0075], [0080] “downloading information stored on e-mail services and/or client lists, any or all can be captured and used to identify connections”; [0082] “participants on the FOURSQUARE social platform can be specifically identified”; [0088] “Contact information can be captured as well as social media activity”, [0072], [0094] “postings on the YELP system by an identified customer can be tracked and/or monitored.  Positive reviews and/or negative comments can be identified”).

Regarding claim 4, Rose as modified teaches the system of claim 2 wherein determining whether the member has an account with the online review website includes querying a third party service (Kidder [0052] “User behavior can be tracked, and media delivered based on user profiles, user tracked behavior”; [0057] “the received data can be stored locally on server on one or more databases”; “retrieve data on demand from anyone of the connected platforms”, where retrieving data from databases is querying [0088]) for historical review information  ([0114] “based on historical analysis”, [0072], [0094] “postings on the YELP system by an identified customer can be tracked and/or monitored.  Positive reviews and/or negative comments can be identified”; [0082] “participants on the FOURSQUARE social platform can be specifically identified”).

Regarding claim 5, Rose as modified teaches the system of claim 1 wherein receiving the list of potential reviewers includes determining at least some members of the list by querying a database of existing reviews (Rose [0130], [0211], [0219], Kidder 0052] “User behavior can be tracked, and media delivered based on user profiles, user tracked behavior”; [0057] “the received data can be stored locally on server on one or more databases”; “retrieve data on demand from anyone of the connected platforms”, where retrieving data from databases is querying [0088], [0072], [0094] “postings on the YELP system by an identified customer can be tracked and/or monitored.  Positive reviews and/or negative comments can be identified”).

Regarding claim 6, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining whether at least some members of the list have historically authored positive reviews Kidder [0069] “"like" a page or otherwise publicly evidence a positive affiliation with an entity (e.g., through likes, positive reviews”, [0076], [0082] “Influencers can be identified based on a number of connections, a number of followers, posting and response criteria, social activity, postings in social platforms”; [0086] “answers (e.g., with a high number of likes and/or agree votes”).

Regarding claim 7, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining whether at least some members of the list have historically authored reviews in a vertical associated with the entity (Kidder [0098], [0069] “fans can actively be solicited based on existing connections to an entity”).

Regarding claim 8, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining whether at least some members of the list have historically authored positive reviews in a first vertical that is different from a second vertical, wherein the second vertical is associated with the entity (Kidder [0098], [0069], Nickerson [0028], [0034], [0036]-[0037]).

Regarding claim 9, Rose as modified teaches the system of claim 5 wherein receiving the list includes determining that at least one member of the list should be removed from the list (Rose [0130], [0183], [0207]).
Further, in analogous art Scott et al. (US 2007/0078699) likewise discloses claim 9 in paragraph [0027].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to remove members as disclosed by Scott.  Doing so would reduce the computation time of the overall reputation processing (Scott [0027]).

Regarding claim 10, Rose as modified teaches the system of claim 9 wherein determining the member should be removed from the list is based at least in part on determining that the member has authored a negative review (Rose [0193], Kidder [0072]).
Further, in analogous art Scott et al. (US 2007/0078699) likewise discloses claim 10 in paragraph [0027].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to remove members as disclosed by Scott.  Doing so would reduce the computation time of the overall reputation processing (Scott [0027]).

Regarding claim 11, Rose as modified teaches the system of claim 1 wherein the processor is further configured to receive a list of email addresses from the entity (Rose [0190], [0182], [0187], Kidder [0075] “the system can capture existing information from any social platform regarding existing connections, including for example, e-mail addresses”; [0080] “Capturing existing connections can include providing information associated with any social media accounts (e.g., FACEBOOK accounts), downloading metrics and/or information associated with any social media accounts, downloading information stored on e-mail services”, [0082] “participants on the FOURSQUARE social platform can be specifically identified”).
Further, in analogous art Cho (US 2009/0089180) likewise discloses claim 11 in paragraphs [0040]-[0041], [0045]-[0046], F2:201-205.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include authentication by email as disclosed by Cho.  Doing so would provide a reliable identity authentication (Cho [0010]).

Regarding claim 12, Rose as modified teaches the system of claim 1 wherein the processor is configured to make the determination at least in part on a domain portion of an email address associated with a potential reviewer (Rose [0190], [0182], [0187], Kidder [0075] “the system can capture existing information from any social platform regarding existing connections, including for example, e-mail addresses”; [0080] “Capturing existing connections can include providing information associated with any social media accounts (e.g., FACEBOOK accounts), downloading metrics and/or information associated with any social media accounts, downloading information stored on e-mail services”, [0082] “participants on the FOURSQUARE social platform can be specifically identified”).
Further, in analogous art Cho (US 2009/0089180) likewise discloses claim 12 in paragraphs [0040]-[0041], [0045]-[0046], F2:201-205.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include authentication by email as disclosed by Cho.  Doing so would provide a reliable identity authentication (Cho [0010]).

Regarding claim 19, Rose as modified teaches the system of claim 1 wherein the processor is further configured to determine that a follow-up should be sent (Kidder [0087], [0098], [0105]).

Claims 20-21 recite substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Claims 13-14, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose and in further view of Petty (US 2009/0119258). 

Regarding claim 13, Rose as modified does not explicitly teach, however Petty discloses wherein the determining of the at least one potential reviewer includes determining a likelihood that the reviewer will author a review in response to receiving the review request ([0071], [0081]-[0082], [0122] “Responsiveness of the reviewer is a metric to determine how reliable a reviewer is in terms of how likely they will review content provided to them”, ([0045]-[0046], Kidder [0063] “information on what communication channels the customer is likely to respond to, what types of offers are reviewed by the customer “; [0087], [0092] “The likelihood of a positive outcome can be determined”; “determine the likelihood of a positive outcome (e.g., likelihood customer will convert an offer, accept an offer, complete an offer, etc.”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include determining a likelihood as disclosed by Petty. Doing so would provide an unbiased and complete view of credibility of a business based on objective ranking (Petty [0035]).

Regarding claim 14, Rose as modified teaches the system of claim 13 wherein the processor is further configured to determine a number of potential reviewers to solicit in order to receive a predicted number of reviews, collectively, from those solicited potential reviewers (Petty [0039]-[0046], [0081]-[0082], [0122], Kidder [0063],[0087], [0092], Rose [0132]).

Regarding claim 18, Rose as modified teaches the system of claim 1 wherein facilitating the transmission includes determining a maximum number of review requests (Petty [0039], [0043], [0103]) associated with a specific review that should be sent within a particular time period  (Petty [0118]).

Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rose and  in further view of the applicant admitted prior art Phelan et al. (US 2012/0191546). 

Regarding claim 15, Rose as modified teaches the system of claim 1 wherein facilitating the transmission includes determining a first transmission time that is more likely to result in a review being authored than a second transmission time  (Kidder [0091] “identify an optimal time to generate an action on the system … generates an action to target the potential customer”; note that action comprise reviews “generate the action such that the customer is required to publish a notification regarding the entity” [0008]).
Rose in a view of Kidder teaches determining optimal time to send a review.  The optimal times requires other times (at least first and second) to make a determination.  However, to further obviate such reasoning, Phelan discloses claim 15 in paragraphs [0013]-[0015], [0057], [0072], [0075]-[0076], [0098].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Rose and Kidder to include various transmission times as disclosed by Phelan.  Doing so would provide a sophisticated email program that can easily implemented to send the appropriate emails to the appropriate targets at the appropriate time (Phelan [0013]-[0015]).

Regarding claim 16, Rose as modified teaches the system of claim 15 wherein the transmission time determination is based at least in part on a determination of a time at which the potential reviewer previously posted a review (Kidder [0066] “action can also be monitored … the customer's response to the offer (e.g., reviewed, ignored, redeemed, timing associated with the preceding”; Phelan [0075]-[0076]).

Regarding claim 17, Rose as modified teaches the system of claim 15 wherein the transmission time determination is based at least in part on a statistical analysis of times other reviewers have previously posted reviews (Kidder [0066], Rose [0132]-[0133], [0162], [0168], [0209], Phelan [0013]-[0015], [0057], [0072], [0075]-[0076], [0098]).

Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered and are addressed in the updated rejections to the claims above.

Note to the applicant with respect to 101 and what is known in the art.  Although the independent claims are written with a high level of details, the claims comprise redundant limitations, which are construed as follows –
based on a difference between existing and target distribution of reviews on a plurality of websites determine if an additional review should be placed; determine a reviewer from a list of reviewers to write the additional review on a website of the plurality of websites based on the difference; generate a template message with a link to the reviewer; determine if the reviewer has clicked on the link to write the additional review on the website.
Therefore, the claim is lacking a tangible structure to overcome the 101 rejection and is merely a mental process with implemented by a generic computer components.  Further, the claim disclose basic, well-known concepts of determining a target allocation by means of basic, mathematical calculations.  The applicant is advised to further amend the claims in order to avoid the rejection under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 31, 2022